In re: Steve W. Sutton applying for writs of mandamus, habeas corpus and certiorari.
Application denied; the transcript of the arraignment and the hearing on applicant’s motion to change his plea, included in the answer filed by respondent, clearly establish that the applicant is not entitled to the relief sought.
BARHAM, J., does not concur.
Relator waived counsel and pleaded — he then sought to have plea withdrawn before sentence. Counsel appointed for the purpose of considering plea withdrawal labels relator not *865average and of limited education. No harm can he done the state to allow withdrawal of a possible unknowing without counsel plea. No ascertainment of facts to support plea were elicited from defendant.